Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/21, 4/13/20, and 3/13/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hydraulic valve”, “hydraulic device”, and “control device” of claim 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 reads “the method according to according to claim 1” but should read –the method according to --. 
.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control device” and “an electronic computing device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and 10 recite the limitation “a control device” (line 4-5 of each respective claim 1 and 10). The examiner has reviewed the specification and the drawings and neither provide any detail as to what Applicant intends to act as a control device. Examiner notes the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on. Given the vast array of potential control devices (i.e. solenoid actuator on the valve, pilot pressure actuator on the valve, mechanical actuator on the valve, wireless actuator, separate valving, a computer, a ECU, etc.) and Applicant’s lack of specification addressing how the function or result of the control device is achieved, the Applicant has not met the written description requirement for this limitation because the person skilled in the art would not know how to make and use the invention without a description of elements to perform the function.
Claim 1 and 10 recites the limitation “an electronic computing device for modulating alternating current” (in line 8 of each respective claim). The examiner has reviewed the specification and the drawings and neither provide any detail on how applicant is accomplishing modulating the current. The Examiner has reviewed the specification and the drawing and neither has provided any details as to what Applicant is calling the electronic computing device and how it accomplishes the modulating of the alternating current. Applicant has provided no details of the hardware nor the software (presuming it is a CPU) of the electronic computing device. Applicant also has not provided any details of the necessary steps or algorithm that describes how the alternating current is modulated such that a person having ordinary skill in the art could reasonably conclude the inventor possessed the claimed subject matter at the time of filing. As such, the Applicant has failed to meet the written description requirement for the functional claim language and also for the electronic computing device itself because the person skilled in the art would not know how to make and use the invention without a description of elements to perform the function.
Claims 2-9 and 11-20 are rejected based off their dependency of independent claim 1. 


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected because the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, it is unclear as to what the method steps are for claim 1 and 10 as Applicant has utilized an unusual claim writing style (passive). It is unclear if adjustment for the shaking vibration of the hydraulic valve is an intended result or an actual step in the method. In addition, the unusual writing style (passive can be found throughout claims 2-20)
Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 10 recite the limitation “a control device”. Examiner has reviewed the specification and the drawings and both remain silent as to what exactly the Applicant is attempting to claim as the control device and what exactly the control device is controlling. Given the vast array of potential control devices (i.e. solenoid actuator on the valve, pilot pressure actuator on the valve, mechanical actuator on the valve, wireless actuator, separate valving etc.) it is indefinite as to what Applicant is utilizing to as a control device. Furthermore, it is also unclear from the claim language as to what the control device is controlling, is the control device responsible for sending a current and modulating current and the adjustment of the shaking vibration is merely an intended result or is applicant attempting to claim that the adjustment of the shaking vibration as a positive claim recitation along with the current. 
Claims 1 and 10 recite the limitation “an electronic computing device”.  Examiner has reviewed the specification and the drawings and both remain silent as to what exactly Applicant is attempting to claim as an electronic computing device.  Examiner notes that there are a significant amount of devices that could be considered as an electronic computing device and as such without details support the claim is indefinite.
Claims 2-9 and 11-20 are rejected because of their dependence on rejected independent claim 1. Examiner has reviewed the specification and the drawings and both remain silent as to what exactly the Applicant is attempting to claim as the electronic computing device.
Claim 1 and 10 recite the limitation “with a modulation alternating current”. Examiner has reviewed the specification and the drawings but neither provide sufficient detail as to whether the Applicant is referring to the additional current by name as a “Modulation Alternating Current” or the applicant is modulating using an alternating current.  In a literal interpretation of the claim language one would require the use of alternating current, however if Applicant is just using the limitation as a title or name it would allow any form of electric signal to be utilized. For purposes of examination, the Examiner has interpreted the claim merely to require the use of an additional signal and not the literal use of an “alternating current” because Examiner is unfamiliar with any control devices which uses the actual “alternate current” as a signal. 
Claims 2-9 and 11-20 are rejected because of their dependence on rejected independent claim 1. Examiner has reviewed the specification and the drawings and both remain silent as to what exactly the Applicant is attempting to claim as the electronic computing device.
Claim 2 recites the limitation “the characteristic curve” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that has been no previous mention of a characteristic curve prior to Applicant discussing it on line 2 of claim 2. Claim 17 is rejected based on its dependency of rejected claim 2. Examiner notes that Claim 17 also recites the same limitation, “the characteristic curve” that is not properly recited in claim 2. 
Claim 5 recites the limitation “over the long-term” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that has been no previous mention of “a long-term”. Claim 20 is rejected based on its dependency of rejected claim 5.
Claim 7 recites the limitation “the characteristic curve” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that has been no previous mention of a characteristic curve prior to Applicant discussing it on line 1 of claim 7. 
Claim 7 recites the limitation “the time interval” in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that has been no previous mention of a time interval to Applicant discussing it on line 1 of claim 7. 
Claim 9 recites “wherein a fault message characterizing the increase” in line 1-2. There is insufficient antecedent basis for this limitation as there has been no previous mention of an increase. In addition, It is unclear to the Examiner what Applicant is attempting to claim by this limitation as it appears Applicant has left out terminology to explain what is being increased and there are several elements discussed in the specification which could increase, such as, pressure and hysteresis. For purposes of Examination, and based off the most likely desired result the Examiner has determined that said increase is in the pressure. 
Claim 17 recites the limitation “the time interval” in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that has been no previous mention of a time interval to Applicant discussing it on line 1 of claim 17. 
Claim 18 recites the limitation “the characteristic curve” in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that has been no previous mention of a characteristic curve to Applicant discussing it on line 1 of claim 18.
Claim 19 recites the limitation “the characteristic curve” in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that has been no previous mention of a characteristic curve to Applicant discussing it on line 1 of claim 19.’
Claim 20 recites the limitation “the characteristic curve” in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that has been no previous mention of a characteristic curve to Applicant discussing it on line 1 of claim 20.


Claim limitation ““a control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There are no structural details provided in the drawings or specification as to ascertain what Applicant is referring to as a control device. There is no clear linkage between what structure is readily performing the function of the control device and there are nearly an infinite number of possible ways to accomplish said method of control. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation ““an electronic computing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There are no structural details provided in the drawings or specification as to ascertain what Applicant is referring to as an electronic computing device. There is no clear linkage between what structure is readily performing the function of the electronic computing device and there are nearly an infinite number of possible components which can be utilized to create such a device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Interpretation in light of the 112(f), 112(a), and 112(b) Rejections
	For purposes of examination and in light of what has been clearly defined, The Examiner has determined Claim 1 is a method for operating a hydraulic valve of a hydraulic device comprising:  superimposing a modulating current with an actuating current of the hydraulic valve by means of a control device; measuring a deviation between an actual pressure and set point pressure by an electronic computing device;  wherein the modulating current is modified as a function of a tolerance range being exceeded by the deviation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-11,14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al., Chinese Patent Publication CN109477593A (hereinafter “Hirose”).
In Reference to Claim 1 and 10: 
In so far as the claims are defined, Hirose discloses a method for operating a hydraulic valve (solenoid valve 1) of a hydraulic device of a motor vehicle transmission (See, first paragraph under detailed ways which discloses its for an automatic transmission in a vehicle)  device, comprising: an actuating current (Figure 4 (a) shows the current for energizing the coil) of the hydraulic valve having superposed with a modulation alternating current (Figure 4(b-3) shows the varying modulating alternating currents applied in conjunction with the actuating current 4(a))  in order to adjust a shaking vibration of the hydraulic valve by a control device, wherein a deviation between an actual pressure resulting from the actuating current and a setpoint pressure determined as a function of the actuating current is determined for the hydraulic device by an electronic computing device ( examiner notes that in Figure 2 it discusses in Step 105 that utilizes a determination unit 201 to find the delta P (the difference between the actual pressure (Pr) and the target pressure (Pt)), and an amplitude and/or a frequency of the modulation alternating current is modified as compared to a starting value equalizing a hysteresis (although not specifically mentioned Examiner notes that it is well known by a person having ordinary skill in the art that hysteresis is occurring when the actual pressure and target pressure vary beyond the threshold due to debris) of the actual pressure relative to the setpoint pressure, as a function of a tolerance range being exceeded by the determined deviation (IF the Delta P difference is larger than a threshold value TH1 but lower than threshold value TH2 (failure threshold) then the command value provided in step 203 increases the ripple frequency of the current that overlaps the actuating current.  See, Applicant Provided Translation Page 8 which discusses step 203). 
In Reference to Claim 2: 
In so far as the claim is defined, Hirose further discloses wherein a maximum envelope curve arranged above the characteristic curve and a minimum envelope curve arranged below the characteristic curve are superimposed on a characteristic curve of the setpoint pressure, each envelope curve de- fining a limit curve for the deviation and including the tolerance range for the determined deviation, within which the modulation alternating current corresponds to the starting value.  
Examiner notes that Hirose disclose the use of an upper and lower threshold thereby creating a minimum and maximum tolerance range, the minimum threshold determining that debris is affecting the solenoid ( located on the minimum envelope curve), and the maximum threshold event determining the control loop (modulating the current) was unable to rectify the situation and the valve will require maintenance (located on the maximum envelope curve). As such Hirose discloses a specific tolerance range for the characteristic curve before a controlled event occurs.  Although Hirose does not specifically mention envelope curves, Examiner takes official notice that all solenoid valves in a hydraulic environment have a specific operational envelope (as seen in Popp (the other prior art rejection found below) Figure1 and 4 which characterizes the relationship between the current placed into the solenoid and the pressure. 
In Reference to Claim 3 and 11: 
In so far as the claims are defined, Hirose further discloses wherein the amplitude or frequency (can do either as shown in Figure 4(c-e)) of the modulation alternating current is modified by a defined value compared to the starting value of the modulation when a deviation is determined between the actual pressure and the setpoint pressure which is outside the tolerance range, within a specified time interval. See, Applicants Provided Reference on Page 10 which discloses that upon the delta pressure exceeding the tolerance range of the first threshold the system enters a foreign matter operation and the vibration frequency is adjusted to a lower frequency and higher amplitude to increase the pressure to attempt to remove the foreign matter and periodically increases or decreases after a period of time. 
In Reference to Claim 5,14 and 15: 
In so far as the claims are defined, Hirose further discloses wherein the modulation alternating current is reset to the starting value when the determined deviation is within the tolerance range over the long-term upon superposition of the actuating current with the modified modulation alternating current, within a defined time span. See, Figure 3. When the debris removal has occurred and then threshold for the pressure is below TH1 the system returns to its previous normalized state See Figure 2 which shows that once the debris is removed at step 103 that the delta pressure senses the removal and the logic system ends the foreign matter removal operation. Therefore, placing the original modulating alternating current on top of the actuating current as discussed on Page 10. 
In Reference to Claim 6: 
In so far as the claim is defined, Hirose further discloses wherein the modulation alternating current is increased when the determined deviation exceeds the tolerance range (TH1) upon the superposition of the actuating current with the modified modulation alter- nating current, within the defined time span. See, Page 10 which discloses that the frequency decreases but the current increases ( also supported in Figure 4(C-D) which shows a greater amplitude (current) on the modulating signal) to thereby increase the thrust force of the solenoid in an attempt to remove debris. 
In Reference to Claim 8: 
In so far as the claim is defined Hirose further discloses wherein the wherein the tolerance range is specified as a function of a pressure gradient (delta P). See, Page 7 paragraph 3-5.
In Reference to Claim 9: 
In so far as the claim is defined, Hirose further discloses wherein a fault message is generated by the computing device whenwhen the pressure gradient is above the second threshold (TH2). See, Page 9 which discusses that then the threshold th2 is exceeded a warning  is turned on. 

Claim(s) 1-3, 7, 8, 10, 11, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popp et al., U.S. Patent Publication 2009/0206292 (hereinafter “Popp”).
In Reference to Claim 1 and 10: 
In so far as the claims are defined, Popp discloses a method for operating a hydraulic valve of a hydraulic device of a motor vehicle transmission device (See, Abstract, comprising: an actuating current(i_EDS)  of the hydraulic valve having superposed with a modulation alternating current (pw1)  in order to adjust a shaking vibration of the hydraulic valve by a control device (See, Paragraph [0009]) , wherein a deviation between an actual pressure resulting from the actuating current and a set- point pressure determined as a function of the actuating current is determined for the hydrau-lic device by an electronic computing device( See, Paragraph [0026] which discloses a computing device determining targeted parameters, one of which is a pressure gradiant into the system software), and an amplitude and/or a frequency of the modulation alternating current is modified as compared to a starting value equalizing a hyste- resis of the actual pressure relative to the setpoint pressure, as a function of a tolerance range being exceeded by the determined deviation (See, Paragraph [0041-0042]). 
In Reference to Claim 2: 
In so far as the claim is defined Popp further discloses wherein a maximum envelope curve arranged above the characteristic curve and a minimum envelope curve arranged below the characteristic curve are superimposed on a characteristic curve of the setpoint pressure, each envelope curve de- fining a limit curve for the deviation and including the tolerance range for the determined deviation, within which the modulation alternating current corresponds to the starting value.  See, Figure 4 which shows the envelope curves and the region in which the modification of the alternating current occurs. 
In Reference to Claim 3 and 11: 
In so far as the claims are defined, Popp further discloses wherein frequency (can do either as shown in Figure 4(c-e)) of the modulation alternating current is modified by a defined value compared to the starting value of the modulation when a deviation is determined between the actual pressure and the setpoint pressure which is outside the tolerance range, within a specified time interval. See, Paragraph [0040-0041].
In Reference to Claim 7, 17 and 18: 
In so far as the claims are defined, Popp further discloses wherein the characteristic curve of the setpoint pressure is divided into different pressure ranges and the time interval and/or the threshold value is specified individually for each of the pressure ranges. See, Figure 1 and 4 which shows the envelops featuring a pressure range between the two.
In Reference to Claim 8: 
In so far as the claim is defined, Popp further discloses wherein the tolerance range is specified as a function of a pressure gradient and/or an active pressure and/or an oil temperature. See, Figure 1 and 4 which are based off pressure gradients. See also, Paragraph [0026] which discloses the use of additional parameters such as temperature of the hydraulic fluid.

Allowable Subject Matter
Claim 4, 12, 13, 16, 19 and 20 and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to disclose the limitation “wherein the amplitude and/or the frequency of the modulation alternating current is modified by a defined value as compared to the starting value of the modulation alternating current when an integral of deviation of the actual pressure exceeds a specified threshold value beyond one of the limit curves” as recited in the claims. All the prior art seems to purely do it only on an occurrence of a deviation.  Claim 16 and 19 would be allowable based off their dependence of claim 4.
	Claim 20 is allowed because the prior art fails to disclose 1, wherein the modulation alternating current is reset to the starting value when the determined deviation is within the tolerance range and wherein the characteristic curve of the setpoint pressure is divided into different pressure ranges and the time interval or threshold value is specified individually for each of the pressure ranges. Examiner notes that while each prior art reference teaches the respective aspect it would not be obvious to combine the prior art because the two valves function significantly differently and a modification of the prior art to combine them to produce claim 20 would destroy the functionality of the primary and require hindsight reasoning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745